DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7, 9-20, and 23 are pending and have been examined in this Office Action.  Claims 8, 21, and 22 have been canceled and claim 23 has been added since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0323571 to Lissajoux et al.
As per claim 1, Lissajoux discloses a rotorcraft comprising (Lissajoux; At least paragraph(s) 65):
a fly-by-wire control system comprising a flight control computer (FCC) operable to control flight of the rotorcraft by sending control signals to flight control elements of the rotorcraft (Lissajoux; At least paragraph(s) 65, 106, and 108, and figure 1; items 30 and 12);
pilot flight controls communicatively coupled to the FCC, wherein the pilot flight controls are configured to send input signals to the FCC, the input signals indicating desired changes of flight characteristics of the rotorcraft (Lissajoux; At least paragraph(s) 87 and 109, and figure 1, items 22, 23, and 24); and
a flight director system separate from and communicatively coupled to the FCC, wherein the flight director system is configured to provide an automatic flight control mode for the rotorcraft, wherein, when the rotorcraft is in the automatic flight control mode, the flight director system is configured to send a target signal to the FCC, the target signal indicating a desired flight characteristic of the rotorcraft, wherein the flight director system is separate from the pilot flight controls and not communicatively coupled to the pilot flight controls (Lissajoux; At least paragraph(s) 67, 76, 80, and 81, and figure 1, items 16 and 17);
wherein, when the rotorcraft is not in the automatic flight control mode, the FCC is configured to:
receive the input signals from the pilot flight controls;
determine the control signals based on the input signals; and
send the control signals to the flight control elements of the rotorcraft to control the flight of the rotorcraft based on the input signals (Lissajoux; At least paragraph(s) 71, 87, 109, and 128); and
wherein, when the rotorcraft is in the automatic flight control mode, the FCC is configured to:
receive the target signal from the flight director system;
determine the control signals based on the target signal; and
send the control signals to the flight control elements of the rotorcraft to control
the flight of the rotorcraft based on the target signal (Lissajoux; At least paragraph(s) 76, 80, 109, 166, and 182).
As per claim 2, Lissajoux discloses wherein the flight director system is further configured to:
receive inputted flight path data (Lissajoux; At least paragraph(s) 67 and 81); and
determine the desired flight characteristic of the rotorcraft, wherein determining the desired flight characteristic is based on the flight path data (Lissajoux; At least paragraph(s) 109 and 182).
As per claim 3, Lissajoux discloses wherein the fly-by-wire control system comprises control laws, and wherein the FCC determines the control signals using the control laws of the fly-by-wire control system (Lissajoux; At least paragraph(s) 109).
As per claim 4, Lissajoux discloses wherein the desired flight characteristic comprises a desired speed of the rotorcraft (Lissajoux; At least paragraph(s) 75-77).
As per claim 6, Lissajoux discloses wherein, when the rotorcraft is in the automatic flight control mode, the FCC is further configured to, based on a current flight condition of the rotorcraft, send a termination signal to the flight director system, wherein the flight director system is configured to terminate the automatic flight control mode upon receiving the termination signal (Lissajoux; At least paragraph(s) 170; the automatic flight mode is terminated based on a condition that the control members are not in the neutral position).
As per claim 7, Lissajoux discloses wherein the flight director system is further configured to receive sensor signals from one or more rotorcraft sensors and send an updated target signal to the FCC, wherein the updated target signal is based on the sensor signals (Lissajoux; At least paragraph(s) 70 and figure 2).
As per claim 9, Lissajoux discloses a rotorcraft (Lissajoux; At least paragraph(s) 65, comprising:
a fly-by-wire (FBW) flight control system comprising a flight control computer (FCC) (Lissajoux; At least paragraph(s) 65, 106, and 108, and figure 1, items 30 and 12):
pilot flight controls communicatively coupled to the FCC of the FBW flight control system (Lissajoux; At least paragraph(s) 87 and 109, and figure 1, items 22, 23, and 24):
a flight director system for the rotorcraft, wherein the flight director system is communicatively coupled to the FCC of the FBW flight control system of the rotorcraft, wherein the flight director system is separate from the FCC of the FBW flight control system, wherein the flight director system is only communicatively coupled to the pilot flight controls indirectly through the FCC (Lissajoux; At least paragraph(s) 67, 76, 80, and 81, and figure 1, items 16, 17, and 18), wherein the flight director system comprises: 
a first processor (Lissajoux; At least paragraph(s) 80 and 81; devices performing these tasks would have to have a processor); and
a first non-transitory computer-readable storage medium storing a program to be executed by the first processor, the program including instructions for providing automatic flight control of the rotorcraft, the instructions for providing automatic flight control of the rotorcraft including instructions for (Lissajoux; At least paragraph(s) 80 and 81; devices performing these tasks would have to have memory):
receiving pilot input on an instrument panel of the flight director system, wherein the instrument panel is separate from the pilot flight controls (Lissajoux; At least paragraph(s) 73 and figure 1, item 29);
generating a flight path based on the pilot input, the flight path comprising one or more desired flight characteristics (Lissajoux; At least paragraph(s) 82 and figure 1); and
transmitting a signal representing the one or more desired flight characteristics to the FCC of the FBW flight control system of the rotorcraft (Lissajoux; At least paragraph(s) 82 and figure 1);
wherein the FCC comprises:
a second processor, wherein the second processor is separate from the first processor (Lissajoux; At least paragraph(s) 106); and
a second non-transitory computer-readable storage medium storing a program to be executed by the second processor, the program including instructions for providing control of the rotorcraft, the instructions for providing control of the rotorcraft including instructions for (Lissajoux; At least paragraph(s) 106):
receiving the signal representing one or more desired flight characteristics from the flight director system of the rotorcraft;
generating control signals based on the desired flight characteristics; and
transmitting the control signals to one or more flight control elements of the rotorcraft to control the flight of the rotorcraft (Lissajoux; At least paragraph(s) 76, 80, 109, 166, and 182).
As per claim 10, Lissajoux discloses wherein the FCC comprises control laws for FBW functions of the FBW flight control system, and wherein the instructions for generating control signals based on the desired flight characteristics comprise instructions generating control signals based on the control laws (Lissajoux; At least paragraph(s) 109).
As per claim 11, Lissajoux discloses wherein the one or more desired flight characteristics comprises a desired heading of the rotorcraft (Lissajoux; At least paragraph(s) 37).
As per claim 12, Lissajoux discloses wherein the one or more desired flight characteristics comprises a desired bank angle of the rotorcraft (Lissajoux; At least paragraph(s) 37).
As per claim 13, Lissajoux discloses wherein the pilot input comprises selecting a flight mode of the rotorcraft, and wherein the flight path is generated based on the selected flight mode (Lissajoux; At least paragraph(s) 73 and 109).
As per claim 14, Lissajoux discloses wherein the flight mode comprises a go-around mode (Lissajoux; At least paragraph(s) 73 and 109; the pilot can select trajectories which could “go-around” an obstacle).
As per claim 15, Lissajoux discloses a method (Lissajoux; At least the abstract), comprising:
generating, by an autopilot system of a rotorcraft, a desired flight path for the rotorcraft (Lissajoux; At least paragraph(s) 67, 76, 80, and 81);
transmitting, by the autopilot system of the rotorcraft, signals representing the desired flight path to a flight control computer (FCC) of a fly-by-wire (FBW) system of the rotorcraft, the FCC comprising a plurality of control laws for controlling the rotorcraft using the FBW system, wherein the autopilot system of the rotorcraft are is separate from the FCC, wherein the autopilot system generates the desired flight path separately from the FCC (Lissajoux; At least paragraph(s) 76, 80, 109, 166, and 182);
receiving the signals by the FCC (Lissajoux; At least paragraph(s) 109 and 182);
controlling, by the FCC, one or more flight control elements of the rotorcraft to control the rotorcraft, wherein the controlling of the one or more flight control elements is based on the desired flight path and the plurality of control laws of the FCC (Lissajoux; At least paragraph(s) 65 and 78, and figure 1);
transmitting, by the FCC, trim signals to one or more trim motors coupled to pilot flight controls of the rotorcraft, wherein the trim signals are based on the desired flight path and the plurality of control laws of the FCC, wherein the autopilot system is communicatively isolated from the trim motors (Lissajoux; At least paragraph(s) 78 and 119, and figure 1).
As per claim 16, Lissajoux discloses wherein the autopilot system of the rotorcraft is a flight director system (Lissajoux; At least paragraph(s) 67).
As per claim 17, Lissajoux discloses wherein the signals representing the desired flight path comprise signals representing one or more desired flight characteristics of the desired flight path (Lissajoux; At least paragraph(s) 74 and 119).
As per claim 18, Lissajoux discloses wherein the desired flight path comprises a change of vertical speed of the aircraft (Lissajoux; At least paragraph(s) 119).
As per claim 19, Lissajoux discloses wherein the control laws comprise a first set of control laws for a first range of rotorcraft speed and a second set of control laws for a second range of rotorcraft speed (Lissajoux; At least paragraph(s) 95).
As per claim 20, Lissajoux discloses further comprising generating, by the autopilot system of the rotorcraft, another desired flight path in response to the FCC controlling one or more flight control elements of the rotorcraft (Lissajoux; At least paragraph(s) 54; it is interpreted that the external systems 18 and protection systems 19 are part of the flight director system).
As per claim 23, Lissajoux discloses wherein the flight director system is a navigation system for the rotorcraft (Lissajoux; At least paragraph(s) 81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lissajoux in view of U.S. Patent Application Publication 2012/0072056 to Hasan et al.
As per claim 5, Lissajoux discloses controlling an aircraft relative to a trajectory, which is determining the actual location of the aircraft to the intended trajectory, but does not explicitly disclose wherein the flight director system is further configured to determine a difference between a desired value of a flight characteristic and a current value of the flight characteristic, wherein the target signal indicates the desired flight characteristic by indicating the difference between the desired value and the current value.
However, the above features are taught by Hasan (Hasan; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hasan into the invention of Lissajoux with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining a difference between the actual and the intended value and controlling to minimize the difference is a well-known control strategy and would be obvious to one in the art.  Using this control strategy would provide good control of the aircraft in following the trajectory without requiring significant processing power.  
Response to Arguments
Applicant’s arguments, see page 8, filed 07/22/2022, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 9-20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669